2012 VT 81

State v. Edmonds (2011-426),
State v. Cobb (2011-427)
 
2012 VT 81
 
[Filed 12-Oct-2012]
 
NOTICE:  This opinion is
subject to motions for reargument under V.R.A.P. 40 as well as formal revision
before publication in the Vermont Reports.  Readers are requested to
notify the Reporter of Decisions by email at: JUD.Reporter@state.vt.us or by
mail at: Vermont Supreme Court, 109 State Street, Montpelier, Vermont
05609-0801, of any errors in order that corrections may be made before this
opinion goes to press.
 
 

2012 VT 81

 

Nos. 2011-426 & 2011-427

 

State of Vermont


Supreme Court


 


 


 


On Appeal from


     v.


Superior Court, Windsor Unit,


 


Criminal Division


 


 


Paul Edmonds


June Term, 2012


 


 


State of Vermont 
 
     v.
 
Francis Cobb


 


 
 
M. Patricia Zimmerman, J.


 

Gregory Nagurney, Department of State’s Attorneys,
Montpelier, for Plaintiff-Appellee.
 
Daniel Stevens of Griffin, Marciscovetere & Wilkes P.C.,
White River Junction, for 
  Defendants-Appellants.
 
 
PRESENT:  Reiber, C.J., Dooley, Skoglund, Burgess and
Robinson, JJ.
 
¶ 1.            
BURGESS, J.   In this consolidated appeal, defendants
Paul Edmonds and Francis Cobb appeal from their conditional pleas to driving
with a suspended license, claiming that the Windsor Criminal Division erred in
denying their motions to suppress evidence.  Defendants argue that they
were subject to investigative stops unsupported by reasonable suspicion of
criminal activity in violation of the Fourth Amendment to the United States
Constitution.  They alternatively argue that Chapter I, Article 11 of the
Vermont Constitution affords greater protection against such detentions than
does the Fourth Amendment, and that, even if lawful under the Fourth Amendment,
the investigative stops in each case violated Article 11.  The trial
court, treating the reasonable suspicion standard as the same under the Fourth
Amendment and Article 11, held that defendants’ detentions were supported by
reasonable suspicion that they were driving with suspended drivers
licenses.  We affirm.
¶ 2.            
The facts of each case, as found by the trial court, may be summarized
as follows.  In State v. Edmonds, a Vermont State Trooper, on
patrol on Route 5 in Hartford, ran a random registration check on the license
plate of a passing car.  The check revealed that the owner of the car was
Paul Edmonds, whose license was suspended in Vermont.  Based on his
observation that a male was driving the car, the trooper inferred that
defendant Edmonds was the driver.  After stopping the car, the trooper learned that defendant Edmonds was in fact the driver and
issued a citation for driving with a suspended license (DLS).  
¶ 3.            
In State v. Cobb, another trooper, on patrol in the Springfield
shopping plaza, ran a random registration check on the license plate of a
parked car.  The check showed the car’s owner to be defendant Francis
Cobb, whose license was suspended.  Parked about 200 yards from the car,
the trooper delayed action until the car began moving from its parking
spot.  The trooper then turned on his head lights—but not his blue lights
or siren—and began driving toward the car.  When the driver, in response,
pulled into a nearby parking spot, the trooper drove behind the car, which did
not prevent it from moving forward.  The trooper then approached the
driver’s side of the car and determined that the driver was in fact defendant
Cobb, and that his license was under criminal suspension.  The trooper
cited defendant Cobb for DLS.  
¶ 4.            
In both cases, defendants moved to suppress all evidence obtained
following the respective investigative stops.[1]  Defendants’ basic argument was that
the troopers in each case had no reasonable suspicion of wrongdoing to justify
a stop as required by the Fourth Amendment and Article 11, because knowing who
owns a car does not, without further identification, establish who the driver
is.[2] 
The trial court denied the motions to suppress, reasoning that “in the absence
of evidence to the contrary, it is reasonable as a matter of common sense for
police officers to infer that the registered owner [of a car] is the one most
likely to be driving the car at that moment.”  The court specified that
“[t]he corollary is that reasonable suspicion dissipates if the officer becomes
aware that the registered owner is not the current operator, such as when the
registered owner is a male and the officer sees that the driver is a
female.”  Defendants entered guilty pleas conditioned on this appeal of
the court’s suppression rulings.
¶ 5.            
The lone issue is whether the investigative stops made in each case were
supported by reasonable suspicion.  Ordinarily, we review the trial
court’s factual findings for clear error and its legal conclusions de
novo.  State v. Arrington, 2010 VT 87, ¶ 7, 188 Vt. 460, 8 A.3d 483.  There is no dispute over the underlying
facts here, so our focus is entirely on the court’s legal analysis.  
¶ 6.            
Defendants, reiterating their grounds for suppression below, contend
that there can be no reasonable suspicion that an operator is DLS just on the
knowledge that an owner of a motor vehicle is under suspension.  Positing that a “significant number of households in Vermont share
a vehicle,” defendants argue that knowing the car’s owner cannot by itself
establish particularized suspicion as to the driver without some further
identifying information pointing to the owner as the actual driver. 
Defendants also urge that concern over unrestricted investigative stops of
innocent drivers demands a holding that Article 11 offers greater protection
against such stops than does the Fourth Amendment, so even if lawful under the
Federal Constitution, the stops in these cases violated Article 11.  We
disagree, and hold that under both the Fourth Amendment and Article 11, these investigatory
stops were supported by reasonable suspicion that the driver was operating with
a suspended license.  Accordingly, we affirm. 
¶ 7.            
Under the Fourth Amendment and Article 11,
equally, “[p]olice officers may conduct a warrantless investigatory stop when
specific and articulable facts, taken together with rational inferences from
those facts, warrant a reasonable belief that a suspect is engaging in
criminal activity.” State v. Caron, 155 Vt. 492, 499, 586 A.2d
1127, 1131 (1990) (citing Terry v. Ohio, 392 U.S. 1, 21-22 (1968))
(emphasis added).  Reasonable suspicion thus requires, not reasonable
certainty, but only a reasonable belief “that criminal activity may be
afoot.”  Terry, 392 U.S. at 30 (emphasis added).  Certainty of
wrongdoing is not required.  Thus, the test “is not whether the conduct . . . was consistent with
innocent behavior, but rather whether the officers were reasonable, under all
the circumstances, in believing that . . .  [the person
was] involved or about to become involved in criminal activity.”  United
States v. Holland, 510 F.2d 453, 455 (9th Cir. 1975) (quotation omitted);
see also United States v. Sokolow, 490 U.S. 1, 7 (1989); State v.
Simoneau, 2003 VT 83, ¶ 14, 176 Vt. 15, 833 A.2d 1280 (stating that level
of suspicion required to make a stop is less than that required to prove
wrongdoing by a preponderance).[3] 
Reasonable suspicion may not rest, however, on a police officer’s mere hunch of
criminal activity.  Simoneau, 2003 VT 83, ¶ 14.
¶ 8.            
Applying these general principles to the stops in these cases, we
conclude that each was supported by reasonable suspicion.  As the trial
court explained, reasonable suspicion lay in the troopers’ knowledge that the
owner of each car was under license suspension, and the reasonable inference
that the driver of a car could be its owner.  
¶ 9.            
The court was also correct in its assessment that the additional
information confirming driver identification advocated by defendants as a
precondition to being stopped was, essentially, a standard of probable cause
beyond the less demanding “reasonable and articulable” suspicion necessary for
an investigative stop.  See State v. Pitts, 2009 VT 51, ¶ 7, 186
Vt. 71, 978 A.2d 14 (explaining that a stop on suspicion is for the purpose of
briefly investigating “the circumstances that justified it”); see also State
v. Vance, 790 N.W.2d 775, 781 (Iowa 2010) (noting that investigative stops
are intended to resolve uncertainty as to probable cause).  Moreover, in
neither case was there any assertion that the troopers were aware of
information, such as the operator’s gender, ethnicity, or age, inconsistent
with the identity of the known registered owner.  See State v. Tozier,
2006 ME 105, ¶ 10, 905 A.2d 836 (holding that, absent contradictory facts,
reasonable suspicion of driving with a suspended license existed where car
owner’s license was suspended, even though it was possible that someone of same
gender as owner could be driving car); State v. Richter, 765 A.2d 687,
689 (N.H. 2000) (holding that reasonable suspicion of driving with a suspended
license existed based solely on officer’s reasonable inference that owner of
car was driver of car).  In short, the troopers had no obvious reason to
believe that these drivers were not the registered owners under license
suspension.[4]
¶ 10.         Nor
is defendants’ proffered authority to the contrary persuasive.  One case, State
v. Cerino, which held that no reasonable suspicion of wrongdoing existed
based on an Idaho registration check reporting the owner as unlicensed by that
state, is inapposite because the owners here were reported as having a
suspended Vermont license.  117 P.3d 876, 879 (Idaho Ct.
App. 2005).  Defendants’ reliance on Worley v. Commonwealth,
an unreported decision from an intermediate appeals court, is also
misplaced.  No. 1913-94-2, 1996 WL 31949 (Va. Ct. App.
Jan. 30, 1996).  The court in Worley opined, contrary to all
other jurisdictions on the same point, that there was no reasonable suspicion
of wrongdoing where police knew only that the car’s owner had a suspended
license, and “did not determine whether the driver was the owner” before making
the stop.  Id. at *1.  The court
looked only to its own precedent affirming that reasonable and articulable
suspicion existed when an officer, alerted to the registered owner of a vehicle
being under suspension, further confirmed that the driver’s physical
description matched the owner’s “gender and approximate height, weight, and
hair color.”  Id. (quotation omitted).  The standard of Worley,
however, calls for a level of investigative certainty that is practically
indistinguishable, if at all, from probable cause, rather than the lesser level
of reasonable suspicion constitutionally required for an investigative
stop.  
¶ 11.         As
explained above, reasonable suspicion does not require confirmation of criminal
activity before making a stop.  Specific and articulable facts, along with
rational inferences warranting a reasonable belief in potential
wrongdoing, are sufficient.  Caron, 155 Vt. at 499, 586 A.2d at 1131.  The troopers in these cases were not
operating on a mere hunch, but on the known fact that the owner of each car had
a suspended license and their inference that owners could be reasonably
expected to drive their vehicles.  Absent any fact to suggest the
opposite, that expectation was entirely reasonable.  
Affirmed.
 

 


 


FOR THE COURT:


 


 


 


 


 


 


 


 


 


 


 


Associate
  Justice

 





[1] 
In State v. Cobb, the State opposed the motion to suppress on the ground
that, under the facts of that case, there was no investigative stop requiring
the Trooper to have reasonable suspicion of wrongdoing.  In ruling on the
motion to suppress, however, the court assumed, without deciding, that a stop
occurred.  Whether a stop did occur in State v. Cobb is therefore
not at issue in this appeal.  
 


[2] 
We note that defendant Edmonds sought suppression based on both the Fourth
Amendment and Article 11, while defendant Cobb’s motion to suppress rested
exclusively on Article 11.  The court’s decision covered both cases,
however, and did not distinguish between reasonable suspicion under the Fourth
Amendment and under Article 11.  
 


[3] 
Defendants assert a policy argument in support of their claim that Article 11
affords greater protection against investigatory stops than does the Fourth
Amendment.  Despite any legitimate concerns raised by this argument, we
have applied the same reasonable suspicion standard under the Fourth Amendment
as under Article 11, and see no need to depart from that standard today. 
See Caron, 155 Vt. at 499, 586 A.2d at 1131 (applying Terry to
claim that investigative stop violated Vermont and Federal Constitution). 
Defendants neither actually proffer nor justify a different test, but only
dispute the application of the reasonable suspicion standard.  


[4]  As the State notes, this is an issue
of first impression in Vermont, but all other state supreme courts that have
considered it have held that reasonable suspicion exists under facts similar to
those here.  See Armfield v. State, 918 N.E.2d 316, 321-22 (Ind.
2009); Vance, 790 N.W.2d at 781; Commonwealth v. Deramo, 762
N.E.2d 815, 818 (Mass. 2002); Tozier, 2006 ME 105, ¶ 10; State v. Pike, 551 N.W.2d
919, 922 (Minn. 1996); State v. Halvorson, 2000 MT 56,
¶ 16, 997 P.2d 751; Richter, 765 A.2d at 689.